Citation Nr: 0115191	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  91-55 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability 
other than post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from July 1972 to May 
1974.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, CA, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for a psychiatric disability (other 
than post-traumatic stress disorder.  The veteran's appeal 
was subsequently remanded by the Board in June 1991 and 
October 1995 for further evidentiary development.  In a 
September 1999 Board decision, new and material evidence was 
found to have been submitted, and the veteran's claim 
reopened and remanded for additional development.  

The Board also notes that the veteran had perfected an appeal 
for service connection for a bilateral foot disorder, but 
that issue was resolved by a March 1999 rating decision, 
which granted service connection for metatarsalgia of the 
left foot, as well as traumatic arthritis of the first 
metatarsophalangeal joint of each feet.  

The Board further notes that in January 2000, the veteran was 
provided a statement of the case on the new issue of 
entitlement to service connection for post-traumatic stress 
disorder.  The cover letter sent with the statement of the 
case informed the veteran of the requirement that he submit a 
substantive appeal to perfect his appeal with respect to the 
new issue.  The veteran has not responded to the statement of 
the case.  Moreover, the new issue was not addressed in the 
subsequently submitted written argument by the veteran's 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue. 





FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. Acquired psychiatric disability, other than post-traumatic 
stress disorder, was not present in service, and a 
psychosis was not manifested within one year of the 
veteran's discharge from service.

3. Acquired psychiatric disability, other than post-traumatic 
stress disorder, is not etiologically related to service.  


CONCLUSION OF LAW

Psychiatric disability, other than post-traumatic stress 
disorder, was not incurred in or aggravated by active duty, 
and the incurrence or aggravation of a psychosis during such 
service may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  Additionally, 
the RO has obtained private and VA records pertaining to 
treatment of the veteran for his psychiatric disability, and 
provided the veteran with a current VA examination.  The 
Board is also cognizant that it appears not all of the 
veteran's service medical records are available for review.  
Only his service entrance medical history and medical 
examination reports are associated with the claims file.  The 
RO has made numerous attempts to locate the missing records, 
to no avail.  In sum, all available evidence and information 
necessary to substantiate the claim have been obtained, and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  

I.  Factual Basis

A review of the veteran's service medical records, as noted 
above, reflects only the veteran's July 1972 entrance medical 
history and physical examination reports.  There were no 
psychiatric complaints or abnormal findings on entrance 
examination.  In August 1974, following his separation from 
active service, the veteran was medically examined for VA 
purposes.  He reported that he had had feelings of 
nervousness prior to service discharge.  The veteran 
indicated that he got nervous under certain circumstances and 
that there was a feeling of tension inside him, which was 
worse in new situations and when he was around a lot of 
people.  He described heart palpitations, tachycardia, moist 
palms, shaky hands, and hyperventilation.  The veteran 
indicated that even a minor event could trigger anxiety.  He 
reported no history of delusions or hallucinations.  On 
clinical evaluation, the veteran was oriented, coherent and 
relevant.  His mood was anxious.  The examiner's diagnosis 
was anxiety neurosis.  

In January and September 1982, the veteran was admitted to 
the VA Medical Center (VAMC) Grand Junction psychiatric 
service.  Following successive days of treatment in both 
months, the veteran was noted to suffer from alcohol abuse 
and a personality disorder.  Thereafter, in July 1985, the 
veteran was treated at the VAMC Little Rock Addictions Unit.  
It was noted that the veteran did not complete his treatment.  
The discharge diagnoses were alcohol dependency and a 
personality disorder, paranoid type.  In June 1989, the 
veteran was evaluated by Howard Greils, M.D., and diagnosed 
with chronic paranoid schizophrenia.  The veteran reported 
that he had been hospitalized in service for hearing voices 
and paranoia.  

In March 1990, the veteran was committed for three days to 
the VAMC West Los Angeles psychiatric unit for evaluation.  
He was noted to have threatened to kill himself and others, 
and reported as talking incoherently in addition to hitting 
his head against a wall.  In June 1991, the veteran was 
evaluated by Thomas Kappeler, M.D., and found to suffer from 
schizophrenia.  Dr. Kappeler noted that the veteran 
apparently had had his first schizophrenic episode while in 
service.  

Thereafter, the veteran was treated at the VAMC West Los 
Angeles.  Records reflect, in particular, a mental status 
examination in July 1992, in which the examiner's diagnosis 
was rule out organic mood-depressed and/or hallucinosis 
secondary to alcohol and/or cocaine; rule out alcohol and 
cocaine withdrawal; alcohol and cocaine dependence; 
schizophrenia - undifferentiated; rule out major depression 
with psychosis.  A treatment note, also dated in July 1992, 
reflects the veteran's reported history of drinking alcohol 
since the age of 18, and using cocaine since the age of 34.  
He indicated that he had had auditory hallucinations for 4-5 
years.  The veteran did not report experiencing psychotic 
symptoms prior to 1987, although he did report suffering 
nervous breakdowns, which he described as having occurred 
during service.  A treatment note later that month indicates 
that because the veteran refused to elaborate on his symptoms 
prior to 1987, it was unclear whether auditory hallucinations 
predated alcohol and substance abuse.  It was further 
reported that the veteran met the criteria for chronic 
schizophrenia, undifferentiated type, but that the examiner, 
not knowing the symptoms of the disease prior to 1985, could 
not rule out the possibility of organic hallucinosis.  

In June 1996, the RO received medical records associated with 
the veteran's claim for disability benefits with the Social 
Security Administration.  In particular, these records 
reflect the psychiatric evaluations of the veteran in June 
1989 and June 1991, discussed above. 

In January 1997, the veteran was medically examined for VA 
purposes.  Following a clinical evaluation, he was diagnosed 
with paranoid schizophrenia.  The examiner noted the 
veteran's report of having led a fairly normal life until he 
began having paranoid delusions, auditory hallucinations, and 
bizarre nightmares during his late teens, this being, the 
examiner reported, the ordinary life stage for the onset of 
schizophrenia.  The examiner noted that this occurred while 
the veteran was on active duty in the Navy.  

Subsequently, in July 1998, the veteran again underwent a 
medical examination for VA purposes.  He reported having a 
nervous breakdown while in service and assaulting an officer, 
after hearing voices that made him paranoid.  The veteran 
indicated that following his release from service, he 
continued to hear voices, and that these voices told him that 
people were trying to kill him, and he felt extremely 
paranoid.  Following a clinical evaluation, the veteran was 
diagnosed with schizophrenia, paranoid type; alcohol 
dependence in early full remission; and cocaine dependence in 
early full remission.  The examiner noted that an August 1974 
VA examination report disclosed that the veteran had denied 
any psychotic symptomatology.  Given this admission, and the 
otherwise limited information regarding the veteran's 
condition in service, the report was noted as the only 
evidence with which to base an opinion.  The examiner 
indicated that the report's findings were not consistent with 
the diagnosis of schizophrenia.  He also indicated that his 
opinion could not be made with any certainty, in light of the 
lack of other substantive information.  Furthermore, the 
examiner reported that based on his evaluation, the veteran 
appeared to be suffering more from a substance abuse problem.  

In October 2000, the veteran underwent further VA medical 
testing.  Following a review of the veteran's claims file, as 
well as a clinical evaluation, a team of examiners reported 
that the veteran appeared to have had lifelong psychological 
problems that had deteriorated throughout his lifetime.  They 
noted that they had not been able to find evidence to support 
his claim that he suffered from schizophrenia while in 
service, or to support the emergence of a schizophrenic 
disorder shortly after or a result of service.  The examiners 
noted that a review of the evidence suggested that the 
hallucinatory phenomena did not surface until sometime 
between 1985 and 1992, at a time when the veteran appeared to 
be using cocaine rather heavily.  The examiners noted in 
conclusion that they believed the veteran was suffering from 
an organic hallucinosis process created by his many years of 
alcohol and substance abuse.  

II.  Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110 
(West Supp. 2000); 38 C.F.R. §§ 3.303 (2000).  

Personality disorders are not diseases or injuries for 
service connection purposes.  38 C.F.R. § 3.303(c) (2000).

Service incurrence or aggravation of a psychosis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

Where there is a chronic disease shown as such in service or 
in the presumptive period under 38 C.F.R. § 3.307, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When a condition noted 
during service is not shown to be chronic, or the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2099 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.102 (2000).  

The veteran essentially contends that service connection is 
warranted for his psychiatric disability, because the 
disorder manifested in service and has continued since 
service.  

As noted above, the veteran denied any psychotic 
symptomatology on VA examination in August 1974.  Subsequent 
records reflect diagnoses for alcohol abuse and a personality 
disorder.  In July 1992, treatment records reflect the 
veteran's report of drinking alcohol since the age of 18, and 
using cocaine since the age of 34.  He also denied having 
suffered from auditory hallucinations until 1987.  It was 
reported that the veteran met the criteria for chronic 
schizophrenia, although the possibility of organic 
hallucinosis could not be ruled out.  

With respect to his VA psychiatric evaluations, the examiner 
in January 1997 diagnosed the veteran with paranoid 
schizophrenia, and appears to have linked the disorder to 
service.  However, in doing so, the examiner relied on the 
veteran's reported history of paranoid delusions, auditory 
hallucinations, and bizarre nightmares having occurred while 
on active duty.  This history given by the veteran directly 
conflicts with his report in 1974 and 1992, of not having 
experienced auditory hallucinations in service.  Thus, the 
Board finds the opinion of the VA examiner in January 1997 to 
be lacking in probative value, given that the examiner's 
impression is predicated on a history related by the veteran 
and can be no better than the facts alleged by him.  See 
Elkins v. Brown, 5 Vet.App. 474, 478 (1993), Reonal v. Brown, 
5 Vet.App. 460-61 (1993); Swann v. Brown, 5 Vet.App. 229, 233 
(1993).

In subsequent VA evaluations in July 1998 and October 2000, 
the veteran again reported a history of having heard voices 
in service.  In neither examination, could the examiners 
relate, based on the available medical evidence, the 
veteran's psychiatric disorder to his active duty in the 
Navy.  In particular, in the October 2000 examination, it was 
reported that the veteran appeared to have had lifelong 
psychological problems that had deteriorated throughout his 
lifetime.  Furthermore, in their opinion, the veteran was 
suffering from an organic hallucinosis process created by his 
many years of alcohol and substance abuse.  They did not find 
evidence to support the veteran's claim that he suffered from 
schizophrenia while in service or to support the emergence of 
a schizophrenic disorder shortly after or as a result of 
service.  

In view of the absence of any contemporaneous medical 
evidence of an acquired psychiatric disorder in service or 
until many years thereafter, the absence of any medical 
evidence suggesting that any currently diagnosed psychiatric 
disorder was caused by the veteran's military service, the 
conflicting and unreliable history provided by the veteran at 
various times concerning the onset of hallucinations, the 
absence of any contemporaneous evidence of hallucinations 
until many years after the veteran's discharge from service, 
and the medical opinions to the effect that the record does 
not support the veteran's claim, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.

Finally, the Board is mindful that, where service medical 
records have been lost, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim.  O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).  This 
heightened duty in a case where service medical records are 
presumed destroyed includes the obligation to search for 
alternate medical records.  Moore v. Derwinski, 1 Vet.App. 
401, 406 (1991).  In this instance, the veteran has contended 
that he had a nervous breakdown while in service, and that he 
should have been medically discharged instead of separated 
under honorable conditions.  The RO has contacted the 
National Personnel Records Center (NPRC) in St. Louis on a 
number of occasions, as well as the Bureau of Naval 
Personnel, in an effort to obtain the veteran's missing 
service medical records.  No records were located at these 
facilities.  The RO has also requested from the veteran any 
records he may have in his possession, but none have been 
forthcoming.  The veteran was also sent and asked to complete 
and return an NA Form 13055 so an attempt could be made to 
obtain any ancillary medical records from the National 
Archives and Records Administration.  A review of the claims 
files does not reflect a completed Form 13055 is of record.  

Thus, given the RO's attempts at obtaining the veteran's 
service medical records, as well as other medical evidence 
supportive of the veteran's claim, the Board finds that the 
heightened duty to assist the veteran under O'Hare, supra, 
has been met, and a remand for further development is not 
warranted.  


ORDER

Entitlement to service connection for psychiatric disability 
other than post-traumatic stress disorder is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

